Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (WO 2012056705; US 8,563,988 English equivalent) in view of Hino (US 20130020587).
Regarding to claim 1, Uchida (e.g. fig. 3) teaches a silicon carbide semiconductor device1 comprising: 
semiconductor substrate of first conductivity type 101 (e.g. n+-type substrate; col. 13/ll. 1-2); 
a first silicon carbide semiconductor layer 102j of the first conductivity type located on a main surface of the semiconductor substrate (e.g. n-type SiC on the substrate 101; col. 13/ll. 3-4); 
and a first ohmic electrode 110 located on a back surface of the semiconductor substrate (col 14 /ll. 60-62), 
wherein the silicon carbide semiconductor device includes a transistor region 100ul, a termination region 100f, and a diode region 100d (col. 12/ll. 53-60);
the termination region 100f surrounds the transistor region and the diode region is located between the transistor region and the termination region (see fig. 1(a)); 
Also, the silicon carbide semiconductor device comprises, in the transistor region, a plurality of unit cell regions 100ul. Each of the plurality of unit cell regions includes (see fig. 3b): 
a first well region 103 of second conductivity type (e.g. p-type SiC well; col.13/ll. 30-34); 
a source region 104 of the first conductivity type (e.g. n+ type source; col.17/ll. 50-55); 
a second silicon carbide semiconductor layer 106 including a first conductive type layer having a higher impurity concentration than an impurity concentration of the first silicon carbide semiconductor 102 (col. 16/ll. 53-64; col. 20/8-17); 
a gate insulating film 107 (col. 14/ll. 43-45); 
a second ohmic electrode 109 electrically connected to the source region (col. 14/ll. 2-3);
 the silicon carbide semiconductor device comprises, in the diode region (see fig. 3c): 
a second well 103d of the second conductivity type (col. 10/ll. 29-35); 
a contact region 103ad having a higher impurity concentration than an impurity concentration of the second well region (e.g. p+; col.10/ll. 17-22); 
the second silicon carbide semiconductor layer 106;
an insulating film 107; 
a gate electrode 108; 
a gate line electrically connected to the gate electrode (col. 22/ll. 9-11); 
a gate pad electrically connected to the gate line (col. 22/ll. 9-11, portion of the gate line which contacts gate electrode is gate pad);
a third ohmic electrodes 109 electrically connected to a region located between the transistor region and the termination region, 
 and an impurity region 103f of the second conductivity type (abstract).
Uchida does not teach that the diode region includes two or more third ohmic electrodes. Therefore it is not disclosed the claim limitations of:
at least one of the at least two third ohmic electrodes being electrically connected to a region located between the gate line and the transistor region;
another one of the at least two third ohmic electrodes being electrically connected to a region located between the gate line and the termination region,
and the gate electrode is located between the at least two third ohmic electrodes.
However, Hino (e.g. figs. 1-4) teaches a power semiconductor device including a diode region including a gate electrode 50, a gate line 12 and a plurality of third ohmic electrodes 47, 48. At least one of third ohmic electrode 47 is electrically connected to a region located between the gate line 12 and the transistor region (see below). Another of the at least one of the third ohmic electrode 48 is electrically connected to a region located between the gate line 12 and the termination region 81 (e.g. the termination region 81 on the right side of the device as shown in figure 2). Also, the gate electrode 50 is located between the at least two third ohmic electrodes.

    PNG
    media_image1.png
    427
    803
    media_image1.png
    Greyscale

According to Hino, this configuration provides a higher reliability because it suppresses a dielectric breakdown of a gate insulating film without applying an electric field having a high intensity to the gate insulating film even when it is driven at a high speed (¶0015).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use the configuration disclosed by Hino in Uchida’s invention, which includes a plurality of third ohmic contacts to suppresses a dielectric breakdown of a gate insulating film without applying an electric field.
Regarding claim 2, Hino teaches that at least one unit cell having the same structure of each of the plurality of unit cell region in the transistor region between the gate line in the diode region and the termination region 81 (see internal transistor between line 12 on the left side and the termination region 81 on the right side as shown in fig. 2).
Regarding to claim 8, Hino teaches that the second well region is constituted by a plurality of second regions divided in the diode region and a space 1 between the plurality of second well regions is equal that a space 2 between the first well region and the plurality of second well regions.

    PNG
    media_image2.png
    760
    938
    media_image2.png
    Greyscale

Regarding claim 9, Uchida teaches that the insulating film 107 has a thickness substantially as a thickness of the gate insulating film 107.  (see figures 3a-3b).
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Regarding claim 3 and its depending claims 4-5, the prior art does not teach that a breakdown voltage of the termination region on two corners closer to the gate pad out of four corners of the rectangle is higher than a breakdown voltage of the termination region on at least one of the other two corners.
Regarding claim 6, the prior art does not teach that the third ohmic electrode closet to a corner has an area larger than an area of a third ohmic electrode adjacent to the ohmic electrode closet to the corner.
Regarding claim 7, the prior art does not teach that the plurality of third ohmic electrodes have a stripe shape. 
In these cases, this specific shape and size are important because it results in a product which is distinct from the reference product (for example: a different power distribution; MPEP 2144.04).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zommer teaches embodiments similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARDO ANDUJAR whose telephone number is (571)272-1912. The examiner can normally be reached Monday to Friday 9:30 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEAN C WITZ can be reached on (571)272-0927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARDO ANDUJAR/ Primary Examiner, Art Unit 3991

Conferees:                                                                                                                                                                                  
/ELIZABETH L MCKANE/				/Jean C. Witz/Specialist, Art Unit 3991      			Supervisory Specialist, Art Unit 3991                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 (Fig. 3 illustrates semiconductor element 100: (a) is a plan view of the semiconductor element, (b) is a cross-sectional view of a unit cell, (c) is a cross-sectional view of terminal portion; Fig. 4 illustrates two adjacent unit cells; Figs. 5-9 illustrates fabrication process)